Citation Nr: 1107197	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-45 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder, to include depression, insomnia and anxiety.  

2.  Entitlement to an increased (compensable) disability 
evaluation for a post umbilical herniorrhaphy scar.  

3.  Whether the reduction of the Veteran's disability evaluation 
for her menorrhagia from 30 percent to 10 percent, effective as 
of November 1, 2007, was proper.  

4.  Entitlement to service connection for a muscle spasm of the 
upper back.  

5.  Entitlement to service connection for acid reflux disease.  

6.  Entitlement to a compensable disability evaluation for atopic 
dermatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in November 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The issue of entitlement to service connection for the 
residuals of an umbilical herniorrhaphy, in addition to 
the scarring, has been raised by the record, but has not 
yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of whether the reduction of the Veteran's disability 
evaluation for her menorrhagia from 30 percent to 10 percent, 
effective as of November 1, 2007, was proper is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2001 rating decision denying service connection for 
a mental disorder was not appealed and is, therefore, final.  

2.  Evidence received since the July 2001 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a psychiatric 
disorder, and as such, this claim remains closed.  

3.  The Veteran's post-umbilical herniorrhaphy scar is well-
healed, superficial and stable, and it is 4.2 square centimeters 
in size.  

4.  VA received notification from the Veteran in November 2010, 
indicating that she wanted to withdraw her appeal seeking service 
connection for a muscle spasm of the upper back.  The Board 
received such request prior to the promulgation of a decision.

5.  VA received notification from the Veteran in November 2010, 
indicating that she wanted to withdraw her appeal seeking service 
connection for acid reflux disease.  The Board received such 
request prior to the promulgation of a decision.

6.  VA received notification from the Veteran in November 2010, 
indicating that she wanted to withdraw her appeal seeking a 
compensable disability evaluation for atopic dermatitis.  The 
Board received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for establishing entitlement to a compensable 
disability evaluation for a post umbilical herniorrhaphy scar 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.118, Diagnostic Codes 7801-05 (2010).  

4.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a muscle spasm of the upper back have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for acid reflux disease have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 
20.204 (2010).

6.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to a compensable 
disability evaluation for atopic dermatitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  This information was 
provided to the Veteran in a June 2008 letter.  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided with this 
information in the June 2008 letter as well.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in December 
2007 and September 2009, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's private medical records have also 
been obtained and incorporated into the evidence of record.  
Significantly, neither the Veteran nor her representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Claims

The Veteran perfected an appeal from a November 2008 rating 
decision that, in pertinent part, denied her claims of 
entitlement to service connection for a muscle spasm of the upper 
back and acid reflux disease, as well as her claim of entitlement 
to a compensable disability evaluation for her atopic dermatitis.  
In November 2010, VA received notice from the Veteran indicating 
her intent to withdraw these claims.  An appeal may be withdrawn 
at any time before a decision is rendered by the Board.  
38 C.F.R. § 20.204(b) (2006).  Once the Veteran withdrew these 
issues, there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has jurisdiction to 
review these issues on appeal and they are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010).  The Board notes 
that the Veteran also withdrew the issue of service connection 
for claw foot in November 2010.  However, this issue was not on 
appeal since VA never received a notice of disagreement regarding 
this issue.  



	(CONTINUED ON NEXT PAGE)
New and Material Evidence 

Relevant Laws and Regulations

In November 2008, the RO declined the Veteran's request to reopen 
her claim of entitlement to service connection for a psychiatric 
disorder.  Irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran contends that she is entitled to service connection 
for a psychiatric disorder.  The Veteran was previously denied 
service connection for a psychiatric disorder in July 2001 
because there was no evidence of a chronic psychiatric disorder 
manifesting during, or as a result of, active military service.  
As such, for the evidence to be material in this case, it must 
address this unestablished fact.  

With that having been said, the Board finds that none of the 
evidence received since the previous denial of July 2001 
addresses this unestablished fact.  According to an April 2003 VA 
Women's Health note, the Veteran denied any symptoms of anxiety 
or depression.  Also, according to a March 2008 VA outpatient 
treatment note, when asked how often over the past two weeks had 
she been bothered by feeling down, depressed, or hopeless, the 
Veteran indicated not at all.  Therefore, this evidence does not 
support the Veteran's claim, and as such, it is not material.  

The record also contains a May 2008 private treatment record in 
which the Veteran reported stress type symptoms, anxiety, 
insomnia, being tired throughout the day and being irritable all 
of the time.  The Veteran was diagnosed with an anxiety state and 
insomnia, not elsewhere classified, as well as stress reaction.  
The Veteran was prescribed Zoloft for her symptoms.  Having 
considered this evidence, the Board does not find it to be new 
and material.  In her original claim of March 2001, the Veteran 
already indicated that she was not sleeping at night and that she 
was stressing out.  Furthermore, the Veteran reported stress in 
her life, periods of irritability where she was easily angered, 
and increased tension during a May 2001 VA examination.  
Therefore, the existence of these symptoms was already 
established at the time of the July 2001 denial.

While the fact that the Veteran has now been prescribed Zoloft 
for her symptomatology is new, this fact is not material to the 
Veteran's claim.  At no time did the private medical record 
indicate that the Veteran's symptoms, and subsequent Zoloft use, 
were in any way related to active military service or a service-
connected disability.  As such, this record does not address an 
unestablished fact necessary to substantiate the Veteran's claim, 
and it is not material.  The record contains no further medical 
evidence pertaining to the Veteran's claimed disorder.  

The Veteran herself provided testimony regarding her 
symptomatology in November 2010.  The Veteran indicated that she 
felt her symptoms of anxiety, depression and insomnia were 
secondary to a hernia surgery that resulted in current residuals 
such as pain and bloating.  While this testimony is new, it is 
not material to the Veteran's claim.  First of all, the Board 
notes that the Veteran is not actually service-connected for a 
hernia or any associated residuals, aside from scarring.  For 
reasons that are not entirely clear, it appears that the only 
issue that has been adjudicated is the Veteran's external scar.  
Therefore, the Veteran is not service-connected for the 
disability with which she relates her symptoms of depression.  

Furthermore, while the Veteran has posited a new theory of 
entitlement in that her symptoms are secondary to another 
disability, this alone does not qualify as new and material 
evidence.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or means 
of establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim.  

In summary, VA has not received any evidence that is both new and 
material regarding the Veteran's psychiatric condition.  The 
evidence does demonstrate that the Veteran has suffered from 
symptoms of stress and insomnia.  However, this fact was already 
established at the time of the July 2001 denial.  VA has received 
no new evidence relating these symptoms to active military 
service or a service-connected disability, and none of the 
evidence received by VA raises a reasonable possibility of 
substantiating the claim.  The claim of entitlement to service 
connection for a psychiatric disorder remains denied.  





	(CONTINUED ON NEXT PAGE)
Increased Disability Rating for a Herniorrhaphy Scar

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

Amendments were made to the criteria for rating the skin, 
effective as of October 23, 2008.  However, the amended 
regulations are only applicable to claims received on or after 
October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  
In the present case, the amended regulations are not applicable, 
since VA received the Veteran's claim in October 2007.  

Facts and Analysis

The Veteran contends that she is entitled to an initial 
compensable disability evaluation for her service-connected 
herniorrhaphy scar.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's scar has not been compensably disabling at any time 
during the pendency of this claim.  As such, the claim must be 
denied.  

For historical purposes, the Veteran was originally granted 
service connection for a herniorrhaphy scar in a July 2001 rating 
decision.  A noncompensable disability evaluation was assigned, 
effective as of March 15, 2001.  In October 2007, VA received the 
Veteran's claim seeking a higher disability evaluation.  This 
claim was denied by the RO in November 2008, and the Veteran 
submitted a timely notice of disagreement in January 2009.  The 
Veteran appealed this denial to the Board in November 2009.  

Upon filing her claim, the Veteran was afforded a VA examination 
in December 2007.  The Veteran was noted to have a number of 
scars, including one above the umbilicus as a result of surgery.  
The maximum width of this scar was found to be 0.7 cm and the 
maximum length was 6 cm.  There was no tenderness on palpation.  
There was also no adherence to underlying tissue, underlying soft 
tissue damage, or skin ulceration or breakdown over the scar.  
There was also no limitation of motion or loss of function due to 
this scar.  

The record contains no further medical evidence of treatment or 
complaints regarding this scar.  According to a September 2009 VA 
examination, the Veteran was status post umbilical herniorrhaphy.  
This condition was noted to be stable since onset and it was 
noted that the Veteran had a well-healed scar.  

The Veteran provided testimony regarding her symptomatology 
associated with this scar in November 2010.  The Veteran reported 
that her scar was about 6 cm in size, which is supported by the 
medical evidence of record.  She also indicated that it was 
tender to the touch and that she felt it pulling when performing 
certain body movements.  However, she denied any swelling, 
bleeding or discharge.  The Veteran did suggest that she suffered 
from heartburn and regurgitation as a result of her hernia.  
However, this issue is not presently before the Board.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a compensable disability evaluation 
for her service-connected post herniorrhaphy scar.  According to 
the December 2007 VA examination, the Veteran's scar was 6 cm by 
0.7 cm.  The Veteran confirmed that the scar was 6 cm in length 
during her November 2010 hearing.  This would indicate that the 
scar covers approximately 4.2 square cm.  According to Diagnostic 
Code 7801, a 10 percent disability evaluation is warranted for 
scars, other than the head, face, or neck, that are deep or that 
cause limited motion, when they exceed 6 square inches, or 39 sq. 
cm, in size.   See 38 C.F.R. § 4.118.  Therefore, while the 
Veteran has indicated that her scar results in a pulling 
sensation upon movement, a 10 percent disability evaluation is 
not warranted since her scar is far less than 39 square cm.  

Likewise, a 10 percent disability rating is not warranted under 
Diagnostic Code 7802.  Under this code, a 10 percent disability 
rating is warranted for a scar other than of the head, face, or 
neck, that is superficial or does not cause limited motion, when 
it covers an area or areas of 144 square inches, or 929 sq. cm, 
or greater.  Id.  Therefore, a compensable disability evaluation 
is not warranted under Diagnostic Code 7802 either.  

The Board has considered whether there are any other diagnostic 
codes that may warrant a compensable disability evaluation.  
However, a 10 percent rating is warranted under Diagnostic Code 
7803 when there is evidence of superficial unstable scars.  Note 
(1) to Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118.  There is no evidence to 
suggest that the Veteran's scar is unstable and the September 
2009 VA examiner noted that this scar was well-healed.  Also, 
under Diagnostic Code 7805, a scar can be rated on limitation of 
function of affected part.  Id.  However, there is no evidence of 
any functional limitation due to the Veteran's scarring.  

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Id.  However, there was 
no tenderness noted on examination in December 2007, and 
according to the September 2009 examination, the scar was well-
healed.  There was no mention of pain upon evaluation.  
Therefore, a 10 percent disability evaluation is not warranted 
under Diagnostic Code 7804.  

The Board recognizes that the Veteran believes that her surgical 
scar warrants a compensable disability evaluation, and that she 
testified in November 2010 that her scar was tender.  However, 
subsequent testimony provided by the Veteran suggested that her 
pain was related to an actual hernia, as she noted symptoms of 
heartburn, regurgitation, bloating, and pain that was worsened by 
lifting.  These symptoms, along with the September 2009 finding 
of a well-healed scar, suggest that the Veteran is describing 
symptoms pertaining to her actual hernia, rather than the scar.  
As already noted, the Board has referred this claim for 
adjudication as the Veteran is not presently service-connected 
for the residuals of a hernia itself.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the 
preponderance of the evidence demonstrates that the Veteran's 
scarring, in and of itself, has not been compensably disabling at 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability evaluation for a post umbilical 
herniorrhaphy scar must be denied.  



ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder remains closed.  

Entitlement to an initial compensable disability evaluation for a 
post umbilical herniorrhaphy scar is denied.  

The claim of entitlement to service connection for a muscle spasm 
of the upper back is dismissed.  

The claim of entitlement to service connection for acid reflux 
disease is dismissed.  

The claim of entitlement to a compensable disability evaluation 
for atopic dermatitis is dismissed.  


REMAND

The Veteran contends that the reduction of her disability 
evaluation for her service-connected menorrhagia from 30 percent 
to 0 percent, effective as of November 1, 2007, was in error.  
However, as outlined below, further evidentiary development is 
necessary before appellate review may proceed on this matter.  

The Board notes that the Veteran did not testify regarding this 
matter during her November 2010 hearing, and that her 
representative did not list this condition as one of the issues 
currently before the Board.  However, the Veteran did perfect her 
appeal of this matter in November 2009.  While the Veteran's 
representative withdrew a number of issues during the November 
2010 hearing, this issue was not one of them.  Therefore, the 
Board will presume that this issue is still on appeal.  

With that having been said, the Board finds that further 
evidentiary development is necessary before appellate review may 
proceed on this matter.  The Veteran's disability rating was 
reduced as a result of findings made during an August 2006 VA 
examination.  However, the Veteran subsequently testified at a 
Decision Review Officer (DRO) hearing in June 2007 that she was 
still having the same problems she had at the time of her 
separation from service.  She also indicated in her September 
2007 notice of disagreement that her symptoms had never changed.  
Finally, the Veteran indicated in her November 2009 appeal to the 
Board that while she took shots to help control this condition, 
she believed that the shots failed to control most of her 
symptoms.  

The above statements on the part of the Veteran suggest that she 
should be afforded a new VA examination regarding this claim 
before appellate review proceeds on this matter.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  In the present case, it 
has been more than 4 years since the Veteran's previous VA 
examination that resulted in a reduction of her disability 
evaluation and the Veteran has indicated that her symptoms never 
actually improved.  Therefore, the Veteran should be afforded the 
opportunity to appear for a more recent VA examination regarding 
her menorrhagia.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination before an appropriate 
specialist(s) to determine the current level 
of severity of her service-connected 
menorrhagia.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to describe in detail all 
symptomatology associated with this 
disability.  The examiner should also 
indicate whether the Veteran's symptomatology 
is controlled by medication or not.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If any of the benefits 
sought on appeal remain denied, the Veteran 
and her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


